Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT (this “Agreement”), dated as of June 29, 2009, by and among
BioSante Pharmaceuticals, Inc., a Delaware corporation (“BioSante”), and the
undersigned stockholder (“Stockholder”) of Cell Genesys, Inc., a Delaware
corporation (the “Company”), identified on the signature page hereto.

 

RECITALS:

 

WHEREAS, the Company and BioSante are entering into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”), dated as of the
date hereof, providing for, among other things, the merger of the Company with
and into BioSante, with BioSante continuing as the surviving corporation (the
“Merger”);

 

WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of, and has the sole right to vote and dispose of, that number of shares
of common stock (the “Company Shares”) of the Company set forth beside
Stockholder’s name on Schedule A hereto; and

 

WHEREAS, concurrently with the entry by the Company and BioSante into the Merger
Agreement, and as a condition and inducement to the willingness of BioSante to
enter into the Merger Agreement and incur the obligations set forth therein,
BioSante has required that Stockholder enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement.  In
addition, for purposes of this Agreement:

 

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person.  For purposes of this Agreement, with respect to
Stockholder, “Affiliate” shall not include the Company and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
the Company.  For the avoidance of doubt, no officer or director of the Company
shall be deemed an Affiliate of another officer or director of the Company by
virtue of his or her status as an officer or director of the Company.

 

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. 

 

--------------------------------------------------------------------------------


 

Without duplicative counting of the same securities, securities Beneficially
Owned by a person shall include securities Beneficially Owned by (i) all
Affiliates of such person, and (ii) all other persons with whom such person
would constitute a “group” within the meaning of Section 13(d) of the Exchange
Act and the rules promulgated thereunder.

 

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

 

“person” shall have the meaning ascribed thereto in the Merger Agreement.

 

“Subject Shares” means, with respect to Stockholder, without duplication,
(i) the Company Shares owned by Stockholder on the date hereof as described on
Schedule A, and (ii) any additional Company Shares acquired by Stockholder or
over which Stockholder acquires Beneficial Ownership from and after the date
hereof, whether pursuant to existing stock option agreements or otherwise.

 

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing.  As a
verb, “Transfer” shall have a correlative meaning.

 


ARTICLE II
COVENANTS OF STOCKHOLDER


 

Section 2.1             Irrevocable Proxy.  Concurrently with the execution of
this Agreement, Stockholder agrees to deliver to BioSante a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
extent provided in Section 212 of the Delaware General Corporation Law (the
“DGCL”), with respect to the Subject Shares referred to therein.

 

Section 2.2             Agreement to Vote.

 


(A)           AT ANY MEETING OF THE STOCKHOLDERS OF THE COMPANY HELD PRIOR TO
THE EXPIRATION DATE (AS DEFINED IN SECTION 5.13), HOWEVER CALLED, AND AT EVERY
ADJOURNMENT OR POSTPONEMENT THEREOF PRIOR TO THE EXPIRATION DATE, OR IN
CONNECTION WITH ANY WRITTEN CONSENT OF, OR ANY OTHER ACTION BY, THE STOCKHOLDERS
OF THE COMPANY GIVEN OR SOLICITED PRIOR TO THE EXPIRATION DATE, STOCKHOLDER
SHALL VOTE, OR PROVIDE A CONSENT WITH RESPECT TO, ALL OF THE SUBJECT SHARES
ENTITLED TO VOTE OR TO CONSENT THEREON (I) IN FAVOR OF THE ADOPTION OF THE
MERGER AGREEMENT, AND ANY ACTIONS REQUIRED IN FURTHERANCE THEREOF AND
(II) AGAINST ANY ACQUISITION PROPOSAL, AGAINST ANY AMENDMENT OF THE COMPANY’S
CERTIFICATE OF INCORPORATION OR BYLAWS OR ANY OTHER PROPOSAL OR TRANSACTION
INVOLVING THE COMPANY, THE PURPOSE OF WHICH AMENDMENT OR OTHER PROPOSAL OR
TRANSACTION IS TO DELAY, PREVENT OR NULLIFY THE MERGER OR THE TRANSACTION
CONTEMPLATED BY THE MERGER AGREEMENT OR CHANGE IN ANY MANNER THE VOTING RIGHTS
OF ANY CAPITAL STOCK OF THE COMPANY, AND AGAINST ANY OTHER ACTION OR AGREEMENT
THAT WOULD RESULT IN A BREACH IN ANY MATERIAL RESPECT OF ANY COVENANT,
REPRESENTATION OR WARRANTY OR ANY OTHER OBLIGATION OR AGREEMENT OF THE COMPANY
UNDER THE MERGER AGREEMENT.

 

2

--------------------------------------------------------------------------------


 


(B)           STOCKHOLDER SHALL NOT ENTER INTO ANY AGREEMENT WITH ANY PERSON
(OTHER THAN BIOSANTE) PRIOR TO THE EXPIRATION DATE (WITH RESPECT TO PERIODS
PRIOR TO OR AFTER THE EXPIRATION DATE) DIRECTLY OR INDIRECTLY TO VOTE, GRANT ANY
PROXY OR GIVE INSTRUCTIONS WITH RESPECT TO THE VOTING OF, THE SUBJECT SHARES IN
RESPECT OF THE MATTERS DESCRIBED IN SECTION 2.2 HEREOF, OR THE EFFECT OF WHICH
WOULD BE INCONSISTENT WITH OR VIOLATIVE OF ANY PROVISION CONTAINED IN THIS
SECTION 2.2.  ANY VOTE OR CONSENT (OR WITHHOLDING OF CONSENT) BY STOCKHOLDER
THAT IS NOT IN ACCORDANCE WITH THIS SECTION 2.2 SHALL BE CONSIDERED NULL AND
VOID, AND THE PROVISIONS OF THE PROXY SHALL BE DEEMED TO TAKE IMMEDIATE EFFECT.


 

Section 2.3             Revocation of Proxies; Cooperation.  Stockholder agrees
as follows:

 

(A)           STOCKHOLDER HEREBY REPRESENTS AND WARRANTS THAT ANY PROXIES
HERETOFORE GIVEN IN RESPECT OF THE SUBJECT SHARES WITH RESPECT TO THE MATTERS
DESCRIBED IN SECTION 2.2(A) HEREOF ARE NOT IRREVOCABLE, AND STOCKHOLDER HEREBY
REVOKES ANY AND ALL PRIOR PROXIES WITH RESPECT TO SUCH SUBJECT SHARES AS THEY
RELATE TO SUCH MATTERS.  PRIOR TO THE EXPIRATION DATE, STOCKHOLDER SHALL NOT
DIRECTLY OR INDIRECTLY GRANT ANY PROXIES OR POWERS OF ATTORNEY WITH RESPECT TO
THE MATTERS SET FORTH IN SECTION 2.2(A) HEREOF (OTHER THAN TO BIOSANTE), DEPOSIT
ANY OF THE SUBJECT SHARES OR ENTER INTO A VOTING AGREEMENT (OTHER THAN THIS
AGREEMENT) WITH RESPECT TO ANY OF THE SUBJECT SHARES RELATING TO ANY MATTER
DESCRIBED IN SECTION 2.2(A).

 

(B)           STOCKHOLDER WILL (I) USE ALL REASONABLE EFFORTS TO COOPERATE WITH
THE COMPANY AND BIOSANTE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT, AND (II) PROVIDE ANY INFORMATION REASONABLY REQUESTED BY THE
COMPANY OR BIOSANTE FOR ANY REGULATORY APPLICATION OR FILING SOUGHT FOR SUCH
TRANSACTIONS.

 

Section 2.4             No Solicitation.

 

(A)           STOCKHOLDER ACKNOWLEDGES THAT THE COMPANY IS SUBJECT TO THE
NON-SOLICITATION PROHIBITIONS SET FORTH IN SECTION 7.05 OF THE MERGER AGREEMENT
AND THAT THE STOCKHOLDER HAS READ AND UNDERSTANDS THE TERMS THEREOF.

 

(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, (I) THE PROVISIONS OF THIS SECTION 2.4 APPLY SOLELY TO STOCKHOLDER
WHEN ACTING IN HIS, HER OR ITS CAPACITY AS A STOCKHOLDER OF THE COMPANY AND NOT
WHEN ACTING AS AN OFFICER OR DIRECTOR OF THE COMPANY (IT BEING UNDERSTOOD THAT
THE COMPANY HAS SEPARATE AND INDEPENDENT OBLIGATIONS TO BIOSANTE UNDER THE
MERGER AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 7.05 THEREOF); AND
(II) NONE OF THE PROVISIONS OF THIS SECTION 2.4 SHALL BE CONSTRUED TO PROHIBIT,
LIMIT OR RESTRICT STOCKHOLDER FROM EXERCISING STOCKHOLDER’S FIDUCIARY DUTIES TO
THE COMPANY AND/OR ITS STOCKHOLDERS BY VOTING AS A DIRECTOR OR TAKING ANY OTHER
ACTION WHATSOEVER IN STOCKHOLDER’S CAPACITY AS A DIRECTOR OR OFFICER OF THE
COMPANY.

 

Section 2.5             No Transfer of Subject Shares; Publicity.  Stockholder
agrees that:

 

(A)           STOCKHOLDER (I) SHALL NOT TRANSFER OR AGREE TO TRANSFER ANY OF THE
SUBJECT SHARES OR, WITH RESPECT TO ANY MATTER DESCRIBED IN SECTION 2.2(A), GRANT
ANY PROXY OR

 

3

--------------------------------------------------------------------------------


 

POWER-OF-ATTORNEY WITH RESPECT TO ANY OF THE SUBJECT SHARES, (II) SHALL TAKE ALL
ACTION REASONABLY NECESSARY TO PREVENT CREDITORS IN RESPECT OF ANY PLEDGE OF THE
SUBJECT SHARES FROM EXERCISING THEIR RIGHTS UNDER SUCH PLEDGE, AND (III) SHALL
NOT TAKE ANY ACTION THAT WOULD MAKE IN A MATERIAL RESPECT ANY OF ITS
REPRESENTATIONS OR WARRANTIES CONTAINED HEREIN UNTRUE OR INCORRECT OR WOULD HAVE
THE EFFECT OF PREVENTING OR DISABLING THE STOCKHOLDER FROM PERFORMING ANY OF ITS
MATERIAL OBLIGATIONS HEREUNDER.  NOTWITHSTANDING THE FOREGOING, STOCKHOLDER MAY
TRANSFER AND AGREE TO TRANSFER ANY OF THE SUBJECT SHARES PROVIDED THAT EACH
PERSON TO WHICH ANY SUCH SUBJECT SHARES ARE TRANSFERRED SHALL HAVE (X) EXECUTED
A COUNTERPART OF THIS AGREEMENT AND A PROXY IN THE FORM ATTACHED HERETO AS
EXHIBIT A (WITH SUCH MODIFICATIONS AS BIOSANTE MAY REASONABLY REQUEST), AND
(Y) AGREED IN WRITING TO HOLD SUCH SUBJECT SHARES SUBJECT TO ALL OF THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT.

 

(B)           UNLESS REQUIRED BY APPLICABLE LAW OR PERMITTED BY THE MERGER
AGREEMENT, STOCKHOLDER SHALL NOT, AND SHALL NOT AUTHORIZE OR DIRECT ANY OF ITS
AFFILIATES OR REPRESENTATIVES TO, MAKE ANY PRESS RELEASE OR PUBLIC ANNOUNCEMENT
WITH RESPECT TO THIS AGREEMENT OR THE MERGER AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, WITHOUT THE PRIOR WRITTEN CONSENT OF BIOSANTE IN
EACH INSTANCE.

 


ARTICLE III
REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS
OF STOCKHOLDER


 

Stockholder represents, warrants and covenants to BioSante that:

 

Section 3.1             Ownership.  Stockholder is the sole Beneficial Owner and
the record and legal owner of the Subject Shares identified on Schedule A and
such shares constitute all of the capital stock of the Company Beneficially
Owned by Stockholder.  Stockholder has good and valid title to all of such
shares, free and clear of all Liens, claims, options, proxies, voting agreements
and security interests and has the sole right to such Subject Shares and there
are no restrictions on rights of disposition or other Liens pertaining to such
Subject Shares.  None of the Subject Shares is subject to any voting trust or
other contract with respect to the voting thereof, and no proxy, power of
attorney or other authorization has been granted with respect to any of such
Subject Shares.

 

Section 3.2             Authority and Non-Contravention.

 


(A)           STOCKHOLDER IS AN INDIVIDUAL, AND NOT A CORPORATION, LIMITED
LIABILITY COMPANY, PARTNERSHIP, TRUST OR OTHER SUCH ENTITY.  STOCKHOLDER HAS ALL
NECESSARY LEGAL CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM
ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(B)           ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY OF THIS
AGREEMENT BY BIOSANTE, THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND
DELIVERED BY STOCKHOLDER AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION
OF STOCKHOLDER, ENFORCEABLE AGAINST STOCKHOLDER IN ACCORDANCE WITH ITS TERMS
EXCEPT (I) TO THE EXTENT LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR
LAWS AFFECTING CREDITORS’ RIGHTS AND (II) THE REMEDY OF SPECIFIC

 

4

--------------------------------------------------------------------------------


 


PERFORMANCE AND INJUNCTIVE AND OTHER FORMS OF EQUITABLE RELIEF MAY BE SUBJECT TO
EQUITABLE DEFENSES AND TO THE DISCRETION OF THE COURT BEFORE WHICH ANY
PROCEEDING THEREFOR MAY BE BROUGHT.


 


(C)           STOCKHOLDER IS NOT NOR WILL IT BE REQUIRED TO MAKE ANY FILING WITH
OR GIVE ANY NOTICE TO, OR TO OBTAIN ANY CONSENT FROM, ANY PERSON IN CONNECTION
WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT OR OBTAIN ANY
PERMIT OR APPROVAL FROM ANY GOVERNMENTAL AUTHORITY FOR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT TO THE EXTENT REQUIRED BY SECTION 13 OR SECTION 16
OF THE EXCHANGE ACT AND THE RULES PROMULGATED THEREUNDER.


 


(D)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
STOCKHOLDER NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL
DIRECTLY OR INDIRECTLY (WHETHER WITH NOTICE OR LAPSE OF TIME OR BOTH)
(I) CONFLICT WITH, RESULT IN ANY VIOLATION OF OR CONSTITUTE A DEFAULT BY
STOCKHOLDER UNDER ANY MORTGAGE, BOND, INDENTURE, AGREEMENT, INSTRUMENT OR
OBLIGATION TO WHICH STOCKHOLDER IS A PARTY OR BY WHICH IT OR ANY OF THE SUBJECT
SHARES ARE BOUND, OR VIOLATE ANY PERMIT OF ANY GOVERNMENTAL AUTHORITY, OR ANY
LAW OR ORDER TO WHICH STOCKHOLDER, OR ANY OF THE SUBJECT SHARES, MAY BE SUBJECT,
OR (II) RESULT IN THE IMPOSITION OR CREATION OF ANY LIEN UPON OR WITH RESPECT TO
ANY OF THE SUBJECT SHARES; EXCEPT, IN EACH CASE, FOR CONFLICTS, VIOLATIONS,
DEFAULTS OR LIENS THAT WOULD NOT INDIVIDUALLY OR IN THE AGGREGATE BE REASONABLY
EXPECTED TO PREVENT OR MATERIALLY IMPAIR OR DELAY THE PERFORMANCE BY THE
STOCKHOLDER OF ITS OBLIGATIONS HEREUNDER.


 


(E)           STOCKHOLDER HAS SOLE VOTING POWER AND SOLE POWER TO ISSUE
INSTRUCTIONS WITH RESPECT TO THE MATTERS SET FORTH IN ARTICLE II HEREOF AND SOLE
POWER TO AGREE TO ALL OF THE MATTERS SET FORTH IN THIS AGREEMENT, IN EACH CASE
WITH RESPECT TO ALL OF THE SUBJECT SHARES, WITH NO LIMITATIONS, QUALIFICATIONS
OR RESTRICTIONS ON SUCH RIGHTS.


 

Section 3.3             Total Shares.  Except as set forth on Schedule A,
Stockholder is not the Beneficial Owner of, and does not have (whether
currently, upon lapse of time, following the satisfaction of any conditions,
upon the occurrence of any event or any combination of the foregoing) any right
to acquire, and has no other interest in or voting rights with respect to, any
Company Shares or any securities convertible into or exchangeable or exercisable
for Company Shares.

 

Section 3.4             Reliance.  Stockholder understands and acknowledges that
BioSante is entering into the Merger Agreement in reliance upon Stockholder’s
execution, delivery and performance of this Agreement.

 


ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF BIOSANTE


 

BioSante represents, warrants and covenants to Stockholder that, assuming due
authorization, execution and delivery of this Agreement by Stockholder, this
Agreement constitutes the legal, valid and binding obligation of BioSante,
enforceable against BioSante in accordance with its terms, except (i) to the
extent limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
BioSante has the corporate power and authority to execute and deliver this
Agreement and to perform its

 

5

--------------------------------------------------------------------------------


 

obligations hereunder.  The execution and delivery by BioSante of this Agreement
and the consummation by BioSante of the transactions contemplated hereby have
been duly and validly authorized by BioSante and no other corporate proceedings
on the part of BioSante are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.  This Agreement has been duly
and validly executed and delivered by BioSante.

 


ARTICLE V
GENERAL PROVISIONS


 

Section 5.1             No Ownership Interest.  Nothing contained in this
Agreement shall be deemed to vest in BioSante or any of its Affiliates any
direct or indirect ownership or incidents of ownership of or with respect to the
Subject Shares.  All rights, ownership and economic benefits of and relating to
the Subject Shares shall remain and belong to Stockholder, and neither BioSante
nor any of its Affiliates shall have any authority to manage, direct,
superintend, restrict, regulate, govern or administer any of the policies or
operations of the Company or exercise any power or authority to direct
Stockholder in the voting of any of the Subject Shares, except as otherwise
expressly provided herein or in the Merger Agreement.

 

Section 5.2             Notices.  All notices, consents, waivers and other
communications under this Agreement shall be in writing (including facsimile or
similar writing) and shall be given:

 


(A)           IF TO BIOSANTE, TO:


 

BioSante Pharmaceuticals, Inc.
Suite 280

111 Barclay Boulevard

Lincolnshire, IL 60069
Attention:  Phillip B. Donenberg
Facsimile No:  (847) 478-9263

with a copy (which shall not constitute notice) to:

 

Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, MN 55402
Attention:  Amy E. Culbert, Esq.
Facsimile No:  (612) 607-7100

 


(B)           IF TO A STOCKHOLDER, TO STOCKHOLDER’S ADDRESS SET FORTH ON
SCHEDULE A.


 

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto.  Each notice, consent, waiver
or other communication under this Agreement shall be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

6

--------------------------------------------------------------------------------


 

Section 5.3             Further Actions.  Upon the request of any party to this
Agreement, the other party will (a) furnish to the requesting party any
additional information, (b) execute and deliver, at their own expense, any other
documents and (c) take any other actions as the requesting party may reasonably
require to more effectively carry out the intent of this Agreement.

 

Section 5.4             Entire Agreement and Modification.  This Agreement, the
Proxy and any other documents delivered by the parties in connection herewith
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to its subject matter and
constitute (along with the documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement shall not be amended,
supplemented or otherwise modified except by a written document executed by the
party against whose interest the modification will operate.  The parties shall
not enter into any other agreement inconsistent with the terms and conditions of
this Agreement and the Proxy, or that addresses any of the subject matters
addressed in this Agreement and the Proxy.

 

Section 5.5             Drafting and Representation.  The parties agree that the
terms and language of this Agreement were the result of negotiations between the
parties and, as a result, there shall be no presumption that any ambiguities in
this Agreement shall be resolved against any party.  Any controversy over
construction of this Agreement shall be decided without regard to events of
authorship or negotiation.

 

Section 5.6             Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. 
Any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.  If
any provision of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

Section 5.7             No Third-Party Rights.  Stockholder may not assign any
of its rights or delegate any of its obligations under this Agreement without
the prior written consent of BioSante.  BioSante may not assign any of their
rights or delegate any of their obligations under this Agreement with respect to
Stockholder without the prior written consent of Stockholder.  This Agreement
will apply to, be binding in all respects upon, and inure to the benefit of each
of the respective successors, personal or legal representatives, heirs,
distributes, devisees, legatees, executors, administrators and permitted assigns
of Stockholder and the successors and permitted assigns of BioSante.  Nothing
expressed or referred to in this Agreement will be construed to give any person,
other than the parties to this Agreement, any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement except such rights as may inure to a successor or permitted assignee
under this Section.

 

Section 5.8             Enforcement of Agreement.  Stockholder acknowledges and
agrees that BioSante could be damaged irreparably if any of the provisions of
this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by

 

7

--------------------------------------------------------------------------------


 

Stockholder could not be adequately compensated by monetary damages. 
Accordingly, Stockholder agrees that, (a) it will waive, in any action for
specific performance, the defense of adequacy of a remedy at Law, and (b) in
addition to any other right or remedy to which BioSante may be entitled, at Law
or in equity, BioSante will be entitled to enforce any provision of this
Agreement by a decree of specific performance and to temporary, preliminary and
permanent injunctive relief to prevent breaches or threatened breaches of any of
the provisions of this Agreement, without posting any bond or other undertaking.

 

Section 5.9             Waiver.  The rights and remedies of the parties to this
agreement are cumulative and not alternative.  Neither any failure nor any delay
by a party in exercising any right, power or privilege under this Agreement, the
Proxy or any of the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege.  To the maximum extent permitted by Law, (a) no claim or right
arising out of this Agreement, the Proxy or any of the documents referred to in
this Agreement can be discharged by one party, in whole or in part, by a waiver
or renunciation of the claim or right unless in a written document signed by the
other party, (b) no waiver that may be given by a party will be applicable
except in the specific instance for which it is given, and (c) no notice to or
demand on one party will be deemed to be a waiver of any obligation of that
party or of the right of the party giving such notice or demand to take further
action without notice or demand as provided in this Agreement, the Proxy or the
documents referred to in this Agreement.

 

Section 5.10           Governing Law.  This Agreement and all acts and
transactions pursuant hereto and the rights and obligations of the parties
hereto will be governed by, construed under and interpreted in accordance with
the Laws of the State of Delaware, without giving effect to principles of
conflicts or choice of law.

 

Section 5.11           Consent to Jurisdiction.  Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement, the Proxy or the transactions contemplated
hereby or thereby shall be brought exclusively in the United States District
Court for the District of Delaware or, if such court does not have jurisdiction
over the subject matter of such proceeding or if such jurisdiction is not
available, in the Court of Chancery of the State of Delaware, County of New
Castle, and each of the parties hereby consents to the exclusive jurisdiction of
those courts (and of the appropriate appellate courts therefrom) in any suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts.  Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 5.2 shall be
deemed effective service of process.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR

 

8

--------------------------------------------------------------------------------


 

RELATING TO THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 5.12           Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which, taken together, shall constitute one and the same instrument.  This
Agreement may be executed by facsimile signature (including signatures in Adobe
PDF or similar format).

 

Section 5.13           Termination.  This Agreement shall terminate upon the
earliest of (a) the Effective Time (as defined in the Merger Agreement), (b) the
termination of the Merger Agreement in accordance with Article IX thereof, or
(c) written notice by BioSante to Stockholder of the termination of this
Agreement (the date of the earliest of the events described in clauses (a),
(b) and (c), the “Expiration Date”).

 

Section 5.14           Expenses.  Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses.

 

Section 5.15           Headings; Construction.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) “it” or “its” or
words denoting any gender include all genders and (c) the word “including” shall
mean “including without limitation,” whether or not expressed.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

BIOSANTE:

BIOSANTE PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Stephen M. Simes

 

 

Name: Stephen M. Simes

 

 

Title: Vice Chairman, President and Chief Executive Officer

 

 

 

STOCKHOLDER:

STEPHEN A. SHERWIN, M.D.

 

 

 

/s/ Stephen A. Sherwin, M.D.

 

Name: Stephen A. Sherwin, M.D.

 

 

 

Additional Signature (if held jointly):

 

 

 

 

 

(If held jointly)

 

 

 

 

 

(Printed Full Name)

 

[Signature page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME AND
ADDRESS OF STOCKHOLDER

 

COMPANY SHARES
BENEFICIALLY OWNED

 

Stephen A. Sherwin, M.D.
3508 Clay Street
San Francisco, CA  94118

 

474,621

(1)

 

--------------------------------------------------------------------------------

(1)           Comprised of shares held by The Sherwin Family Trust.  Excludes
1,017,500 shares subject to exercise of options. Also excludes 30,000 shares
held by The Sherwin Irrevocable Children’s Trust (for which Dr. Sherwin does not
have beneficial ownership or voting authority).

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

IRREVOCABLE PROXY

 

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of Cell Genesys, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the full extent permitted by
Section 212 of the Delaware General Corporation Law) grants to, and appoints,
BioSante Pharmaceuticals, Inc., a Delaware corporation (“BioSante”), and any
designee of BioSante, and each of them individually, as the sole and exclusive
attorney and proxy of the undersigned, with full power of substitution and
resubstitution, to vote the Subject Shares (as defined in the Voting Agreement)
of the Stockholder, or grant a consent or approval in respect of the Subject
Shares of the Stockholder, in a manner consistent with Section 2.2 of the Voting
Agreement (as defined below).  Upon the undersigned’s execution of this Proxy,
any and all prior proxies given by the undersigned with respect to any Subject
Shares relating to the voting rights expressly provided herein are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Subject Shares relating to such voting rights at any time prior
to the Expiration Date.

 

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among BioSante and Stockholder, and is
granted in consideration of BioSante entering into the Merger Agreement (as
defined in the Voting Agreement). As used herein, the term “Expiration Date,”
and all capitalized terms used herein and not otherwise defined, shall have the
meanings set forth in the Voting Agreement.  The Stockholder agrees that this
proxy shall be irrevocable until the Expiration Date and is coupled with an
interest sufficient at law to support an irrevocable proxy and given to BioSante
as an inducement to enter into the Merger Agreement and, to the extent permitted
under applicable law, shall be valid and binding on any person to whom
Stockholder may transfer any of his, her or its Subject Shares in breach of the
Voting Agreement.  The Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof.

 

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

 

This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred shall survive the death or incapacity of the Stockholder.

 

--------------------------------------------------------------------------------


 

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof shall, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

 

Dated:  June 29, 2009

 

 

/s/ Stephen A. Sherwin, M.D.

 

(Signature of Stockholder)

 

 

 

Stephen A. Sherwin, M.D.

 

(Print Name of Stockholder)

 

 

 

Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:

 

 

 

474,621

 

 

 

2

--------------------------------------------------------------------------------